Title: To George Washington from Major General Philip Schuyler, 12 April 1776
From: Schuyler, Philip
To: Washington, George



Dear General.
Fort George [N.Y.] April 12th: 1776

Yesterday I had the Honor to receive your Favor of the 3d Instant by Bennet, who overtook me on my Way to this place—All is in readiness to move as soon as the Lakes open, which I

hope will be in a Day or two—General Thomas is here—6 Companies of Burrel’s Regiment from Connecticut two Companies of the first pennsylvania Batallion three of the New Jersey; the Remainder of these Corps are gone on, whereof two Companies are about 45 Miles below Crown point, the rest have reached Canada—We have also here two Companies of Van Schaick’s of this Colony; and five Companies of the second pennsylvania Battalion are at Fort Edward waiting for the Lake to open, as I have no Quarters for them at this place—The Remainder of Van Schaick’s are not yet raised, and two Companies of the first pennsylvania Battalion are on their Way from New York.
I should be extremely happy my dear General to pay my Devoirs to you At New York, but I do not see a possibility of quitting this Quarter, without risking all in Canada: unless some other General Officer should relieve me, I shall therefore presume to remain until I receive your farther Orders.
4 O’Clock P.M. This Moment the post from Canada is arrived—Inclose you Copies of all the papers I received. The Intelligence they afford is so alarming that I beg Leave to repeat my Wish that a considerable Body of Troops should be immediately sent up.
I have stopped the Courier at this place, and he goes back immediately to advise our Friends in Canada that the Troops now here will soon be in Canada, and I have presumed to add that they will be followed by three or four thousand more This Intelligence will keep up their Spirits and intimidate our Enemies.
I have heretofore observed to your Excellency that I had never received a Return of the Army in Canada I am on that account still incapable of letting you know the Strength of our Army there; I am equally in the Dark with Respect to the Arrangement made in Officering the two Regiments that were to be raised out of the Troops that wintered there.
The provisions at these posts is very trifling. None of what General Lee has contracted for is come to Albany, and unless a speedy Supply is sent up our Troops in Canada must suffer—I have written on this Subject to General Thompson before I left Albany, and altho’ I make not the least Doubt but that he will forward it if he can, yet I beg Leave to mention it least he

should forget to mention it on the Arrival of his superior officer at New York.
I am seized with a copious scorbutic Eruption, which I have frequently experienced and imagined that it threw off some other more disagreeable Disorder—I believe it will not confine me or prevent me from doing my Duty I am Dear General most sincerely Your obedient humble Servant

Ph: Schuyler

